Citation Nr: 0916044	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  07-29 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2008) for cardio-induced brain injury, to 
include residuals of memory loss, dizziness, altered gait, 
full body weakness, and fatigue, as a consequence of 
cardiovascular surgery at a VA facility in July 2004.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The Veteran served on active duty from October 1954 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  The Veteran requested a Board 
hearing in Washington, DC but later cancelled his March 2009 
hearing.  38 C.F.R. § 20.702(e) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Material that the veteran submitted with his May 2006 claim 
includes copies of excerpts of his VA treatment records, 
which show that he underwent surgery for creation of a 
pericardial window and drainage in July 2004.  An addendum by 
a registered nurse after the surgery contains a notation that 
the "jp drain cont to drain large amounts of bloody 
secreations (sic). vss. over 1000cc out in three hr." and 
that the surgical resident (Dr. Fu) was notified.  The 
surgical resident's note that same day referred to a blood 
pressure drop "to 50's systolic" during placement of a 
subclavian central line.  What appears to be an excerpt from 
an attending physician's note made in February 2005 contains 
a reference to hemorrhagic shock that nearly required 
emergent reoperation; the bleeding was described as having 
"miraculously" stopped just before surgery was to begin.  
The excerpts from the later VA treatment records suggest 
residuals; for example, what appears to be an excerpt from a 
February 2005 medicine-student admission note refers to a 
past medical history of an anxiety disorder not otherwise 
specified that "began after near-death from pericardial 
window complications" and what appears to be an excerpt from 
a January 2006 resident's note contains a notation that the 
Veteran "suffered cardiogenic shock which may have led to 
brain injury and some frontal disinhibition which would be 
consistent with his behavior."  In his August 2007 
Substantive Appeal, the Veteran further asserted that the 
Salem, Virginia VA Medical Center (VAMC) did not have proper 
surgical staff to perform his surgery or to stop his 
bleeding.  

To date, however, the Veteran has not been afforded a VA 
examination to ascertain whether he has additional post-
surgical disability as a consequence of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault on the part of VA treatment 
providers; or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.361 (2008).  Given the noted surgical complications and 
the post-surgical commentary as to possible additional 
disability, the Board finds such an examination to be 
"necessary" under 38 U.S.C.A. § 5103A(d) (West 2002).

Additionally, the Board notes that the Veteran and his spouse 
have reported that he underwent separate cardiac surgery at 
the Asheville, North Carolina VAMC in May 2004, just prior to 
the Salem VAMC surgery at issue.  Records of that prior 
surgery do not appear to have been requested to date, 
however.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The Asheville VAMC should be 
contacted, and all records 
corresponding to the Veteran's reported 
May 2004 cardiac surgery should be 
requested.  All records obtained 
pursuant to this request must be added 
to the claims file.  If the search for 
such records proves unsuccessful, 
documentation to that effect must be 
added to the claims file.

2.  The Veteran should then be afforded a 
VA medical examination, with an 
appropriate examiner, to determine the 
nature of any residuals of his July 2004 
VA surgery.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis for each current disorder 
corresponding to the claimed cardio-
induced brain injury, to include 
residuals of memory loss, dizziness, 
altered gait, full body weakness, and 
fatigue.  For each diagnosed disorder, 
the examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that the Veteran has 
additional post-surgical disability as a 
consequence of: (1) carelessness, 
negligence, lack of proper skill, error 
in judgment, or a similar instance of 
fault on the part of VA treatment 
providers; or (2) an event not reasonably 
foreseeable.  A complete rationale should 
be given for all opinions and conclusions 
expressed in a typewritten report.

3.  Then, the Veteran's claim should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
before the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




